APPROVAL OF AMENDMENT TO FIDELITY BOND RESOLVED, that the actions taken by the officers in updating the current series of the Trust be, and hereby are, approved. RESOLVED FURTHER, that the Secretary or any Assistant Secretary of the Trust is hereby directed to make the filings and give the notices required by Rule 17g-1 under the Investment Company Act of 1940. ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 11 INSURED BOND NUMBER Investment Managers Series Trust 07873113B EFFECTIVE DATE BOND PERIOD AUTHORIZED REPRESENTATIVE December 3, 2013 to December 3, 2014 /S/ Joseph R. Costello In consideration of the premium charged for this Bond, it is hereby understood and agreed that Item 1 of the Declarations, Name of Insured, shall include the following as of the effective date indicated: FUND NAME EFFECTIVE DATE oStone Toro Long Short Fund, each a series of: May 16, 2014 o361 Global Macro Opportunity Fund June 30, 2014 oAAM/HIMCO Short Duration Fund June 30, 2014 oChartwell Short Duration High Yield Fund July 15, 2014 Investment Managers Series Trust oRegal Total Return Fund, a series of: May 27, 2014 Investment Managers Series Trust II Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, provisions, agreements or limitations of this policy other than as above stated. RN 1.1-00 (1/02) ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 12 INSURED BOND NUMBER Investment Managers Series Trust 07873113B EFFECTIVE DATE BOND PERIOD AUTHORIZED REPRESENTATIVE December 3, 2013 to December 3, 2014 /S/ Joseph R. Costello In consideration of the premium charged for this Bond, and notwithstanding Item 1 of the Declarations, Name of Insured, or any other Rider to this Bond, it is hereby understood and agreed that the following shall not be Insureds under this Bond as of the effective date indicated: EFFECTIVE DATE oJubak Global Equity Fund May 12, 2014 oBridgehampton Value Strategies Fund, each a series of: June 27, 2014 Investment Managers Series Trust Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond. RN 1.1-00 (1/02)
